                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                         )
                                                 )
              v.                                 )           No. 1:20-cr-00006-PB
                                                 )
CHRISTOPHER CANTWELL                             )
                                                 )

     ASSENTED-TO MOTION TO SEAL THE UNITED STATES’ OBJECTION TO
     DEFENDANT’S MOTION FOR DISCLOSURE OF CONFIDENTIAL WITNESS

       The United States of America respectfully moves to seal at Level I the United States’

Objection to Defendant’s Motion for Disclosure of Confidential Witness under Federal Rule of

Criminal Procedure 49.1(d) and Local Rule 83.12(a)(1). Sealing the objection is necessary here

as the objections references a confidential informant and addresses whether that person’s identity

should be revealed to defendant Christopher Cantwell. The United States is not requesting that

this motion or its docket entry be sealed, as it does not contain any information that would

require such action.

       Counsel for defendant Christopher Cantwell assents to this Motion to Seal.

       No memorandum of law is necessary to the resolution of the issues raised in this Motion

to Seal.

August 12, 2020                                      Respectfully submitted,

                                                     Scott W. Murray
                                                     United States Attorney


                                             By:     /s/ Anna Krasinski
                                                     Anna Krasinski
                                                     John S. Davis
                                                     Assistant U.S. Attorneys
                                                     53 Pleasant Street, 4th Floor
                                                     Concord, NH 03301
                                                     (603) 225-1552
                                 CERTIFICATE OF SERVICE

        I hereby certify that on August 12, 2020, the above document and accompanying
Objection to the Motion for Disclosure of Confidential Witness were sent via first class mail to
the office of AFPD Eric Wolpin and AFPD Jeff Levin.

                                             By:     /s/ Anna Krasinski
                                                     Anna Krasinski
                                                     John S. Davis
                                                     Assistant U.S. Attorneys
                                                     53 Pleasant Street, 4th Floor
                                                     Concord, NH 03301
                                                     (603) 225-1552




                                                2
